Appeal from an order of the Supreme Court, Oneida County (Anthony F. Shaheen, J.), entered December 1, 2005 in a personal injury action. The order, insofar as appealed from, denied the motion of defendant Bowpas Properties, Inc. for summary judgment dismissing the complaint against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court (see Jackson v Brown, 26 AD3d 804 [2006]). Present—Hurlbutt, J.E, Martoche, Smith, Fahey and Peradotto, JJ.